Citation Nr: 0727645	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-41 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for aplastic 
anemia due to exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and B.A.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to December 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO) which denied service connection for 
aplastic anemia because evidence submitted was not new and 
material.  

The veteran testified at an August 2005 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The issue of entitlement to service connection for aplastic 
anemia due to exposure to an herbicide agent is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an October 1999 decision, the Board previously 
considered and denied a claim for service connection for 
aplastic anemia residual of Agent Orange exposure in service.

2.  Evidence received since the October 1999 Board decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for aplastic anemia due to 
exposure to an herbicide agent.




CONCLUSIONS OF LAW

1.  The October 1999 Board decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  Evidence received subsequent to the October 1999 Board 
decision is new and material, and the claim for service 
connection for aplastic anemia due to exposure to an 
herbicide agent is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156(a), 
20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a November 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date.  The RO shall address any VCAA notice 
deficiency on remand.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2005); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  The November 2003 
notice letter provided the veteran with an explanation of the 
meaning of both "new" and "material" evidence.  However, 
VA did not provide notice of the particular type of evidence 
needed to substantiate elements found to be insufficiently 
shown at the time of the October 1999 Board decision.  
Although VA did not provide the veteran with adequate notice 
in regard to new and material evidence, in light of the 
Board's favorable decision on that issue, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also Kent v. Nicholson, No. 04-181 (U. S. Vet. App. Mar. 31, 
2006).  There is no indication that any notice deficiency 
reasonably affects the outcome of this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board notes that at the time of an August 2005 travel 
Board hearing, the veteran submitted additional evidence in 
support of his claim; the veteran did not waive RO 
consideration of the newly submitted evidence.  See 38 C.F.R. 
§§ 19.37, 20.1304(c) (2006).  Because the Board is not 
issuing a decision on the merits at this time, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a decision.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO will have the opportunity to consider any new 
evidence submitted on remand.

The veteran's service medical records, VA and private 
treatment records, VA examinations, a Board hearing 
transcript, various lay statements, and internet articles 
submitted in support of the veteran's claim have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii) (2006).  In addition, the United States Court 
of Appeals for the Federal Circuit has determined that a 
veteran is not precluded from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

In an October 1999 decision, the Board had considered and 
denied a claim for service connection for aplastic anemia, 
residual of Agent Orange exposure in service.  In a February 
2004 rating decision, the RO confirmed and continued the 
previous denial because evidence submitted was not new and 
material   

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2006).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  Evidence may be new and material where it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even if it does not warrant revision of a previous decision.  
Hodge v. West, 155 F.3d 1356 (1998).  If the Board determines 
that the evidence submitted is new and material, it must 
reopen the case and evaluate the appellant's claim in light 
of all the evidence.  Justus v. Principi, 3 Vet. App. at 512.  

The last final unappealed decision was in October 1999.  In 
that decision, the Board denied the veteran's initial claim 
for service connection for aplastic anemia residual of Agent 
Orange exposure in service.  The Board found that the veteran 
had not presented a well grounded claim for service 
connection because he failed to show the required nexus 
between his current disability and in-service exposure to 
Agent Orange. 
 
Evidence received subsequent to the October 1999 Board 
decision includes (1) treatment records and letters from Dr. 
L.A.M. dated May 1999, November 2001, December 2003, and July 
2004; (2) VA treatment records dated from August 2002 to May 
2003; (3) an August 2005 Board hearing transcript; and (4) 
articles and information printed off of various internet 
websites.  This evidence is new in that it has not been 
previously submitted.

The Board finds that the new evidence from Dr. L.A.M. is 
material in that it contributes to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
injury or disability.  See Hodge v. West, 155 F.3d 1356 
(1998).  A December 2003 letter indicates that in Dr. 
L.A.M.'s opinion, the veteran's aplastic anemia, possibly 
related to exposure to Agent Orange, had progressed and 
worsened.  In a July 2004 letter, Dr. L.A.M. stated that the 
veteran's aplastic anemia was undoubtedly related to Agent 
Orange exposure.  He stated that Agent Orange has been 
associated with lymphomas and some neoplastic disorders, and 
that he could not find any other reasonable explanation for 
the etiology of the veteran's aplastic anemia.  The Board 
finds that Dr. L.A.M.'s July 2004 letter, when considered 
with previous evidence of record, raises a reasonable 
possibility of substantiating the veteran's claim.  
Accordingly, the Board finds that the veteran has submitted 
new and material evidence sufficient to reopen a claim of 
entitlement to service connection for aplastic anemia due to 
exposure to an herbicide agent.  

C.  Conclusion

The veteran has submitted new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for aplastic anemia due to exposure to an 
herbicide agent.


ORDER

The claim of entitlement to service connection for aplastic 
anemia due to exposure to an herbicide agent is reopened, and 
to this extent only, the appeal is granted. 

REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  

The veteran's had service in Vietnam from April 1969 to 
December 1970 and thus, is presumed to have been exposed to 
an herbicide agent during service.  See 38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2006).  He was 
first diagnosed with aplastic anemia in March 1979.  Private 
treatment records reflect continuing treatment for aplastic 
anemia with unknown cause or etiology.  

In a September 1991 letter, Dr. L.A.M. indicated that 
additional information could be obtained with regard to the 
veteran's claim that aplastic anemia was caused by the 
chemical dioxin.  In a June 1997 examination report Dr. 
L.A.M. indicated that investigation would be made about the 
possible affiliation between Agent Orange or dioxin and 
aplastic anemia.  

A May 1997 VA examination reflects a diagnosis of "chronic 
hypoplastic anemia due to toxic exposure to Agent Orange."  
However, in January 1998, the examiner amended his diagnosis 
to "chronic hypoplastic anemia likely as not due to toxic 
exposure to Agent Orange."  In April 1998, the same examiner 
submitted another addendum which stated that "there is no 
current evidence of any causal relationship between Agent 
Orange exposure and hypoplastic anemia."

A March 1999 VA examiner stated that he had reviewed the 
Institute of Medicine publication, Veterans and Agent Orange, 
Update; 1996.  He stated that review of this update did not 
mention aplastic anemia being caused by Agent Orange and that 
there were no epidemiological studies relating Agent Orange 
to aplastic anemia.  

A December 2003 letter indicates that in Dr. L.A.M.'s 
opinion, the veteran's aplastic anemia, possibly related to 
exposure to Agent Orange, had progressed and worsened.  In a 
July 2004 letter, Dr. L.A.M. stated that the veteran's 
aplastic anemia was undoubtedly related to Agent Orange 
exposure.  He stated that Agent Orange has been associated 
with lymphomas and some neoplastic disorders, and that he 
could not find any other reasonable explanation for the 
etiology of the veteran's aplastic anemia.  

The veteran has submitted various medical articles printed 
off of internet websites in support of his claims.  

In light of the conflicting medical opinions of record, a 
previous indication of aplastic anemia of unknown etiology, 
and the additional evidence submitted by the veteran, the 
Board finds that a medical expert opinion, which considers 
all additional evidence that has been added to the claims 
file, is necessary to determine if the veteran has aplastic 
anemia that is as likely as not etiologically related 
exposure to an herbicide agent in service.  

In his July 2004 opinion, Dr. L.A.M. did not reference any 
medical or statistical data in support of his conclusion.  
The RO should request that Dr. L.A.M. provide any supporting 
medical or statistical data in support of his opinion and 
should associate any such evidence with the claims file prior 
to requesting a VA medical opinion.

As previously noted, the veteran submitted additional 
evidence in support of his claim in August 2005.  He 
indicated that he did not wish to waive RO consideration of 
the newly submitted evidence.  Generally, the Board cannot 
consider additional evidence that has not been initially 
considered by the RO unless it obtains a waiver from the 
veteran to do so.  38 C.F.R. § 20.1304(c) (2006); see also, 
Disabled American Veterans (DAV) v. Sec'y of Veteran's 
Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).  On remand, 
the RO shall consider the claim in light of all new evidence 
associated with the record.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the present appeal, the RO can cure any 
deficiency with respect to this matter.   

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2. The RO should request that Dr. L.A.M. 
provide any supporting medical or 
statistical data that he may have in 
support of his July 2004 opinion and 
should associate any such information 
with the claims file.  

3.  The veteran claims file should be 
forwarded a VA examiner within the 
appropriate specialty for a medical 
opinion to determine if the veteran's 
aplastic anemia is related to exposure to 
an herbicide agent in service.  The 
claims folder should be made available to 
the examiner for review.  The examiner 
should review the entire claims file, to 
include private treatment records and 
opinions from Dr. L.A.M., VA examination 
reports, and internet articles submitted 
by the veteran.  The examiner should 
state whether it is at least as likely as 
not that the veteran's aplastic anemia is 
due to exposure to an herbicide agent in 
service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record. 

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


